Title: To Benjamin Franklin from Benjamin Rush, 17 December 1778
From: Rush, Benjamin
To: Franklin, Benjamin


Dear Sir/
Philada, Decemr 17th: 1778.
The inclosed letter to Mr Coxe is from one of his family.— I have taken the liberty of addressing it to your care. Your conveying it safely to Mr Coxe will Oblige a worthy family, and Sir Your most Hble Servant
B: Rush
 
Addressed: The Honble: / Benjamin Franklin Esqr: / Minister Plenipotentiary / from the / United States at / the Court of Versailles.
Endorsed: Dr Rush Dec. 17. 1778.
